DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 09/30/2020 and 06/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
a.	“three dimensional target” recited in ln. 3 should likely read “three-	dimensional target”; and
b.	“and promotes reconstruction” recited in ln. 9 should likely read “and 	promote[[s]] reconstruction”.  
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
“performs feedback” recited in ln. 3 should likely read “performs the feedback”; and 
“user, which has made the target action” recited in ln. 4 should likely read “userachieved the target action” for consistency purposes.
Appropriate correction is required.
Claim 11 is objected to because of the following informality: “to a user” recited in ln. 5 should likely read “to [[a]] the user”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language (i.e., “that requests” and/or “that performs”) without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: requester and feedback unit in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. That is, the “requester” and “feedback unit” are not described in the Specification and/or drawings in terms of structural (and/or software) component(s) capable of performing the recited function(s). The drawings indicate that the requester and feedback unit are components of a “rehabilitation support apparatus” (Fig. 1, #100; Fig. 2, #210), however, the rehabilitation support apparatus itself is not further defined in terms of structural components (and/or software), as well. Accordingly, the claims are rejected for a lack of written description.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. That is, claim 1 recites a “requester” for requesting a three dimensional target action, and a “feedback unit” for performing feedback, but does not further recite any structural components (and/or software) comprising the requester and/or feedback unit.  Moreover, the Specification fails to define the requester and feedback unit in terms of physical components (and/or software) that make up the claim elements. Accordingly, claim 1 is indefinite. 
Similar reasoning is applied to claim 11. Claims 2-10 are rejected by virtue of their dependencies on independent claim 1 and/or for further recitation of the limitations “requester” and “feedback unit” without reciting sufficient structural components (and/or software) for performing the recited functions.
Claims 1 and 11 are further rejected for indefiniteness because the claims contain the following unclear subject matter (using claim 1 as an example): “promotes reconstruction of an intracerebral motion model in the user”, wherein no formulations have been provided as to the result to be achieved by the claimed invention. It is unclear how the feedback unit promotes the reconstruction of the intracerebral motion model in the user. Accordingly, the claims are indefinite. Claims 2-10 are further rejected by virtue of their dependencies on claim 1.
Claim 8 is further rejected for indefiniteness due to the recitation of the term “request accuracy of the target action”. It is unclear what is Applicant means by the term “request accuracy”, and the Specification does not provide further guidance as to the term. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 11, analyzed as the representative claim:
[Step 1] The claim recites “A rehabilitation supporting method…” which falls within the “process” statutory category of 35 U.S.C. 101. 
[Step 2A – Prong 1] The Revised 2019 Guidance Memorandum is applied as shown in the Independent Claim 11/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea, and in bold the additional (non-abstract) claim limitations. 
Independent Claim 11
Revised 2019 Guidance
A rehabilitation supporting method for supporting rehabilitation of a user with mobility impairment, comprising: 
A method is a statutory subject matter class. See 35 U.S.C. 101.
requesting a three-dimensional target action in a three-dimensional virtual space displayed on a display unit; and
The three-dimensional target action, three-dimensional virtual space, and display unit are additional non-abstract limitations.
Requesting data displayed on a display unit encompasses insignificant extra-solution activity (data gathering/display). See 2019 Revised Guidance; see also MPEP 2106.05(g).
performing feedback that stimulates at least two of the five senses to the user who has achieved the target action at the same time as a timing of achieving the target action to notify the user of the achievement of the target action in order to promote reconstruction of an intracerebral motion model in the user. 
Abstract: performing feedback that stimulates at least two of the five senses to the user could be performed alternatively as a certain method of organizing human activity, specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human as a certain method of organizing human activity – specifically, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). For example, providing feedback that stimulates at least two of five senses to the user who has achieved the target action encompasses a third party (i.e., a physician, physical therapist, or the like) providing visual and auditory feedback (i.e., by clapping and congratulating the user) upon successful achievement of the target action by the user (i.e., a patient).
	[Step 2A – Prong 2] As noted in the Table above, the three-dimensional target action, three-dimensional virtual space, and display unit are additional, non-abstract limitations. However, the three-dimensional target action encompasses, for example, an ideal exercise or motion that the user is to mimic which is displayed to the user. Additionally, the three-dimensional virtual space and display unit are recited at a high level of generality such that they do not integrate the abstract idea into a practical application. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. Accordingly, the claim is directed to the judicial exception.
	[Step 2B] As discussed above with respect to Step 2A – Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components and/or insignificant extra-solution activity (data gathering/display). Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of requesting data (gathering/displaying) and performing feedback is ordinary and conventional. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Regarding independent claim 1:
	Independent claim 1 is a rehabilitation support apparatus of claim 11. Claim 1 recites a “requester” and “feedback unit” for performing the method steps of claim 11. However, the requester and feedback unit are recited at a high level of generality. Moreover, the Specification provides supporting exemplary, non-limiting descriptions of generic computer components at [0013], [0020] and Figs. 1-2 which depict the requester and feedback unit as components of a rehabilitation support apparatus 100 and 210, wherein the rehabilitation support apparatus is not further structurally defined. The lack of details about the additional elements indicate that the above-mentioned additional elements are generic computer components performing generic functions, which are insufficient to take the invention out of the realm of abstract ideas. See, e.g., Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea…”). Accordingly, claim 1 is rejected similarly to independent claim 11. 
	Regarding dependent claims 2-10:
	Dependent claims 2-10 include all the limitations of claims 1 from which they depend. The additional claim limitations of, for example, stimulating a tactile sense, encompasses a third party touching the user/user’s particular body part in interest at the timing of the user achieving the target action to notify the user of the achievement and to stop the user from moving that body part. The dependent claims only provide more detailed limitations of the abstract idea, which do not make the abstract idea any less abstract. As per MPEP 2106.05(a)-(c), (e)-(h), none of the limitations of claims 2-10 integrate the judicial exception into a practical application. While the dependent claims may have a narrower scope than independent claim 1, no claim contains an “inventive concept” that transforms the corresponding claim into a patent eligible application of the otherwise ineligible abstract idea. Therefore, dependent claims 2-10 are patent ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tadi et al. (hereinafter “Tadi”) (U.S. Pub. 2018/0336973 A1) in view of Tadi. 
Regarding claim 1, Tadi discloses a rehabilitation support apparatus for supporting rehabilitation of a user with mobility impairment (Title; [0001]; [0020]), comprising: a requester ([0083]) that requests a three-dimensional target action in a three-dimensional virtual space displayed on a display unit (Figs. 1B, #120 & 2A-2C; [0081-0083], where the display may be a headset for a complete virtual reality experience); and
a feedback unit that performs feedback that stimulates at least two of five senses to the user who has achieved the target action at the same time as a timing of achieving the target action to notify the user of the achievement of the target action (Figs. 1A, 1B, #120, 2A-2C, 3A, & 4; [0069]; [0083-0084]; [0135], where visual feedback and optional additional feedback (i.e., haptic, force, and/or audio) is provided to the user, and further, wherein during a reaching task, for example, a displayed path and wrist-band turn green at the same time as a timing of achievement of the target action (i.e., following a specified path/locus) to notify the user about his performance) and promotes reconstruction of an intracerebral motion model in the user. While Tadi expressly discloses feedback that stimulates a visual sense to the user who has achieved the target action at the same time as a timing of achieving the target action (Figs. 1A, 1B, #120, 2A-2C, 3A, & 4; [0069]; [0083-0084]; [0135]), Tadi also further discloses wherein additional feedback, such as haptic and/or audio feedback, may be utilized in the invention ([0071]; [0082]). It would have been obvious to one of ordinary skill in the art before the time of filing of the claimed invention that the additional feedback in Tadi would also be provided to the user at the same time as the visual feedback, which occurs at the same time as a timing of achieving the target action, as described above, in order to enhance the user’s rehabilitation (Tadi, [0019], where it has been demonstrated that virtual reality experiences that include motion capture technology that interprets the patient’s movements and provides multisensory (vision, audio, touch) feedback to the user about the movement performance facilitate functional recovery by engaging appropriate neural circuits in the motor system).
The invention in Tadi is intended to be used to treat patients of neglect (neglect, spatial attention, and so forth), which many stroke survivors suffer from ([0002-0003]; [0008]; [0020-0021], wherein the consequences of a stroke can include decrease mobility (movement function)). Tadi discloses that it is known to use virtual reality (VR) and motion capture technology that interprets a patient’s movements and provides multisensory (vision, audio, touch) feedback to the user about the user’s movement performance, and that such enriched VR experiences have been demonstrated to facilitate functional recovery by engaging appropriate neural circuits in the motor system of the patient ([0019], citing Adamovich, Tunik, and Merians, 2009). Therefore, the limitation of “promotes reconstruction of an intracerebral motion model in the user”, an intended use of the claimed apparatus, can be performed by the structure of the invention of Tadi, which may utilize VR and motion sensor technology, along with multisensory feedback (Fig. 1B; [0066-0067]; [0071] [0073-0074]; [0081-0082]). That is, the apparatus of Tadi inherently possesses the functionally defined limitations of the claimed apparatus of claim 1, and further, is capable of performing the intended use of the claimed apparatus, as described above. See MPEP 2114.
Claim 11 is a method of claim 1 and is rejected in like manner (Title; [0001]; [0020]).

Regarding claim 2, Tadi further discloses wherein the target action is an action of touching a target object in the three-dimensional virtual space (Figs. 2A-2C; [0083]). 

Regarding claim 3, Tadi further discloses wherein the target action is an action of moving a part of a body along a locus in the three-dimensional virtual space (Fig. 3A; [0083-0084]).

Regarding claim 4, Tadi further discloses wherein the feedback is a feedback that stimulates at least a visual sense and an auditory sense (Figs. 1A-1B, 2C, & 4; [0069]; [0084]; [0095]; [0135], where, in the reaching task, for example, a displayed path and wrist-band turn green at the same time as a timing of achievement of the target action (i.e., following a specified path/locus), providing visual feedback to notify the user about his or her performance, wherein the display may be a head-mounted display with headphones). Additionally, Tadi discloses utilizing multisensory stimulation (i.e., haptic, force, and/or audio feedback) ([0071]; [0082]).

Regarding claim 5, Tadi further discloses wherein the feedback is a feedback that stimulates at least a visual sense and a tactile sense (Figs. 1A-1B, 2C, & 4; [0069]; [0084]; [0095]; [0135], where, in the reaching task, for example, a displayed path and wrist-band turn green at the same time as a timing of achievement of the target action (i.e., following a specified path/locus), providing visual feedback to notify the user about his or her performance). Additionally, Tadi discloses utilizing multisensory stimulation (i.e., haptic, force, and/or audio feedback) ([0071]; [0082]).

Regarding claim 6, Tadi further discloses wherein the feedback is a feedback that stimulates at least an auditory sense and a tactile sense ([0071]; [0082], where multisensory stimulation (i.e., haptic, force, and/or audio feedback) may be utilized).

Regarding claim 7, Tadi further discloses wherein the feedback is a feedback that stimulates at least a visual sense, an auditory sense, and a tactile sense (Figs. 1A-1B, 2C, & 4; [0069]; [0084]; [0095]; [0135], where, in the reaching task, for example, a displayed path and wrist-band turn green at the same time as a timing of achievement of the target action (i.e., following a specified path/locus), providing visual feedback to notify the user about his or her performance). Additionally, Tadi discloses utilizing multisensory stimulation (i.e., haptic, force, and/or audio feedback) ([0071]; [0082]).

Regarding claim 8, Tadi further discloses wherein the requester can change a request accuracy of the target action ([0083], where a difficulty level of the target action can be set).

Regarding claim 9, Tadi further discloses wherein the feedback unit performs feedback according to a type of the target action and a degree of achievement ([0083-0084], wherein feedback is provided according to a type of the target action (i.e., reaching task target, grasping task target, etc.) and a degree of achievement (i.e., wherein a green path and wrist-band indicates successful achievement of the target action, while a red path and wrist-band indicates unsuccessful achievement of the target action)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tadi et al. (hereinafter “Tadi”) (U.S. Pub. 2018/0336973 A1) in view of Tadi, as applied to claim 5, and in further view of Sánchez Vives et al. (hereinafter “Sánchez Vives”) (U.S. Pub. 2018/0151258 A1).
Regarding claim 10, Tadi further discloses wherein the feedback unit determines which body part has been moved by the user to perform the target action, and performs feedback (Figs. 1A-1B, 2A-2C, 3A, & 4; [0066]; [0069]; [0075-0079]; [0083-0084]; [0135], wherein sensors, such as two inertial hand sensors, are utilized to track movements of corresponding body parts of the user, and further, wherein feedback (visual, as well as haptic, force, and/or audio) is provided to the user based on the sensed data). While Tadi does not expressly disclose wherein the feedback stimulates the tactile sense of the body part of the user which has made the target action, Sánchez Vives teaches that limitation. That is, Sánchez Vives, which teaches motor training utilizing virtual reality and motion sensing technology (Fig. 1; Abstract), further discusses the utilization of multisensory feedback, wherein the multisensory feedback may comprise tactile feedback provided by a vibrator in synchronization with a video signal of a 3D body representation display, wherein the vibration occurs when a virtual limb of the user touches an object (i.e., achieves a target action) (Fig. 1; [0035]; [0046]; [0048], where the vibrator is configured to be attached to the user).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide haptic/tactile feedback that stimulates the body part of the user which has made the target action, as taught by Sánchez Vives, to better aid the user in their rehabilitation (Sánchez Vives, [0020]; [0045-0049], “[W]hen a vibration occurs in concurrence with a virtual limb touching an object (e.g., during a virtual limb movement), the sense of ownership of the subject regarding the virtual body is enhanced[.]”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	U.S. Pub. 2019/0209891 A1 – Fung teaches utilizing haptic feedback based on received movement data of a user to indicate some interaction within the virtual reality environment ([0009]; [0049]; [0067], wherein video and audio feedback can be output to the user, as well).
b.	U.S. Pub. 2018/0317837 A1 – Burwinkel et al. teaches an apparatus (hearing assistance device) that incorporates sensors to generate sensory feedback indicating whether the user successfully or unsuccessfully achieved a required action, wherein the sensory feedback can be visual, audio, or tactile (i.e., vibration) feedback via the device and/or an application running on a smartphone ([0055]).
c.	U.S. Pub. 2018/0292888 A1 – Slepian et al. teaches a virtual reality system for improving clinical outcomes that includes sensory emulators for all senses, including sight, sound, smell, taste, temperate and the like, haptic (tactile) devices, and so on ([0020]; [0028]).
d.	W.O. 2015/186586 A1 – Hiroyuki et al. teaches displaying an index – an action to be performed by the user, such as a target locus – via a display apparatus (headset/head-mounted display), and wherein the user’s performance of the index is presented so that the user can visually recognize their body part (Figs. 1-4). The user’s movement is captured via inertial sensors that can be attached to the user’s body, such as to their left arm and left hand (Fig. 1). Moreover, Hiroyuki et al. teaches providing multisensory feedback, wherein as the user approaches a target position or movement, the user experiences a vibration as feedback, and further, wherein the feedback may additionally include a vibration and sound change and/or an emission color change effectuated by the guide member 8 (Fig. 5).
e.	U.S. Pub. 2012/0157263 A1 – Sivak et al. teaches a feedback system comprising a haptic system, an audio speaker, and/or light emitting devices, to provide vibratory or auditory clues and/or visual signals during exercises ([0123]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                             
/Jay Trent Liddle/Primary Examiner, Art Unit 3715